Citation Nr: 1129638	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-21 951	)	DATE
	)
	)

On appeal from the
North Florida/South Georgia Veterans Health System


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred at Seven Rivers Regional Medical Center from February 2 to 3, 2007.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to August 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Medical Center in Gainesvlle, Florida, as part of the VA North Florida/South Georgia Veterans Health System.

The Veteran testified at a Board hearing at the RO in St. Petersburg, Florida in April 2011.  This transcript has been associated with the file.

The case was brought before the Board in October 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include scheduling him a Board hearing.  As noted above, he was afforded a travel board hearing in April 2011.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to payment or reimbursement of private medical expenses incurred at Seven Rivers Regional Medical Center from February 2 to 3, 2007.  After a review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.


At the Veteran's April 2011 Board hearing, he testified that he suffered from hypertension and had been taking medication at the time of his hospitalization in July 2007.  The Veteran also testified that he was routinely treated at the Lecanto Medical Clinic.  The Board notes that these records, as well as any other medical treatment records, should be obtained and associated with the Veteran's medical folder to determine if the Veteran' s hypertension was controlled prior to July 2, 2007.  As such, on remand, the AOJ should contact the Veteran to obtain releases for any private treatment, as well as associate any VA medical records with his file.  In addition, the Veteran's claims file should also be associated with his medical folder.  

Furthermore, the Board notes that according to the VCAA, VA must notify claimants seeking VA benefits what information or evidence is needed in order to substantiate a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. § 3.159 (2010); See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  There are two controlling statutes for medical reimbursement claims, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  The Board notes that the Veteran was not provided notice of either of these sections and what was required to substantiate his claim.  As the Veteran was provided no VCAA notice, the Board concludes that this case must be remanded for compliance with the required provisions.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, with the appropriate releases, to obtain any additional private treatment records and associate any VA medical treatment records with the file.

2.	Send the Veteran and his representative a VCAA notice letter, informing him of (1) the information or evidence that is necessary to substantiate his medical reimbursement claim under 38 U.S.C.A. §§ 1725 and 1728; (2) the information or evidence that he should provide, including the appropriate releases; and (3) the information and evidence that VA will attempt to obtain on his behalf.

3.	Associate the Veteran's claims file with his VA medical file so that the Board may review it.

4.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

